Citation Nr: 0426138	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.

This appeal arises from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the veteran's application to 
reopen a claim for service connection for residuals of a back 
injury.

This case was the subject of a Board decision and remand 
dated in September 2001, in which the Board reopened the 
claim for service connection for residuals of a back injury 
and remanded the case to the RO for further development of 
the evidence.


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the 
veteran's current disc disease of the lumbar spine is 
attributable to an in-service injury or injuries to the back.


CONCLUSION OF LAW

A low back disability, currently diagnosed as disc disease of 
the lumbar spine, was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim on appeal.  Therefore, no further 
notice or development is needed in this case.

Factual Background

The veteran entered active duty in February 1972.  The claims 
folder does not include a service entrance examination 
report.  In August 1973 the veteran was examined.  The Report 
of Medical examination revealed the spine was normal.  On his 
Report of Medical History dated in August 1973 the veteran 
denied any history of recurrent back pain.

Service medical records of treatment reveal that the veteran 
complained of back pain in September 1974.  A previous 
history had been noted in May of that year.  The veteran had 
pain when taking a deep breath.  The pain started in the 
upper lumbar region and moved up to the top of the thoracic 
column.  Physical examination revealed the pain ran from the 
lumbar region to the thoracic region along the left of the 
spine.  He had full range of motion.  The impression was 
muscle strain and he was given pain medication and told to 
return if the condition worsened.

Additional service medical records show that the veteran 
complained of severe back pain in November 1974.  He gave a 
history of a recent automobile accident.  He was planning to 
go to the hospital but decided not to go.  He had mild pain 
in the right leg with stiffness of the neck.  He had 
difficulty lying on his back and stated he could not sit 
down.  He appeared to have difficulty walking.  When his left 
and right legs were lifted he had pain in the left lower side 
of his back.  No muscle spasms were noted.  When he bent over 
he had sharp pain in the middle of his back, which radiated 
up, resulting in diffuse back pain.  There was no 
discoloration or deformity.  X-rays of the cervical, thoracic 
and lumbar spine were normal, aside from wedging of T-12 
anteriorly, which was found to possibly represent an acute 
compression fracture if the patient was symptomatic in that 
area.

A follow-up visit report in December 1974 reveals the veteran 
had reported to the emergency room the evening before with 
extreme lower back pain.  The medical officer said he had a 
contusion to the area.  He was given a "no duty chit" and 
Fiorinal.  The Fiorinal made him extremely drowsy so that he 
could hardly walk.  It felt as if his leg muscles were 
tightening up on him.  The veteran said that he could not sit 
down or bend his back because of the pain.  He had localized 
tenderness over the lower back. There was no swelling or 
discoloration.  A further evaluation was recommended.  A note 
follows that states, "Symptoms out of proportion to objective 
findings.  Alleges both sides of lumbar area very tender, but 
if attention directed patient does not notice palpation of 
back.  Impression is contusion."

An in-service orthopedic consultation sheet dated in December 
1974 reveals the veteran was a passenger in a car on November 
27th when the car was hit from behind.  The veteran was 
sitting in the right front seat.  He complained of severe 
back pain with stiffness in the legs.  Physical examination 
revealed the back was held in extreme lumbar lordosis.  It 
was tender to palpation over the entire lumbar and thoracic 
spine and musculature.  Range of motion was markedly limited.  
The examiner noted he did not agree with the X-ray report 
noting a compressed fracture.  He concluded the X-ray was 
within normal limits.  The impression was back pain with a 
great deal of psychogenic overlay.  It was recommended that 
the veteran not work for seven days and then be on light duty 
for two to three weeks.  Several days later it was noted the 
veteran took a whirlpool bath which helped his back to some 
extent.  A follow-up note in December 1974 reveals that the 
veteran complained his back was hurting more that morning.  
He legs had given out the previous day with shooting pains 
radiating up his spine.  He was to return for a whirlpool 
bath every other day.

A copy of a Report of Medical Examination dated in February 
1975 reveals the portion titled clinical evaluation was not 
filled out.  On the reverse it was not checked whether the 
veteran was or was not qualified for service.

The veteran was separated from the service in February 1975.  
He filed an application for VA benefits in September 1975.  
He requested service connection for residuals of an injury 
which occurred when he was in a car accident about 
Thanksgiving time in 1974.  

Denver VA hospital records include an April 1981 VA X-ray 
report of the lumbar spine.  The X-ray revealed a minimal 
scoliosis with convexity to the left, possibly positional.  
The exam was otherwise normal.

Medical records from the Colorado General Hospital included 
records for treatment of mid-thoracic back pain in December 
1981.  The veteran was noted to have exacerbated an "old 
injury" while lifting luggage the previous day.  He had an 
acute onset of mid-thoracic pain.  The veteran denied any 
numbness, pain or weakness in the lower extremities.

April 1981 VA records of treatment for low back pain indicate 
that the veteran reported he initially injured his back in 
service lifting tank track.  Also he had been in a car 
accident.  By history, he had experienced episodic pain 
since.  Recently, he noted increasing sharp low back pain in 
the lumbosacral area.  It had increased in intensity and 
radiated to his left hip and into the left leg.  He had 
weakness of the left ankle.  He reported that the previous 
August he had experienced exacerbation of his low back pain 
and had bowel incontinence.  Physical examination revealed 
that straight leg raising was negative on the right and left.  
The assessment was low back pain with no neurological 
findings.  April 1986 VA records again noted chronic low back 
pain.  The veteran was referred for a CT scan and myelogram 
in April 1986.  April 1986 VA X-rays of the lumbar spine 
revealed a transitional segment of the left lumbar sacral 
spine, and were otherwise unremarkable.  

August 1986 VA records of treatment at the VAMC in Houston, 
Texas, reflect complaints of left leg pain which began in 
1972 after a lifting injury.  Straight leg raising was 
positive on the left.  X-rays noted a large transverse 
process on the left.  In November 1986 clinical records, a 
history of back pain was noted.  Additional November 1986 VA 
records include notations of intercostal muscle tenderness 
following an upper respiratory infection.  The diagnosis was 
thoracic tendonitis.

A VA examination of the spine was conducted in July 1998.  No 
medical records were available to the examiner.  The veteran 
told the examiner that he injured his back in 1973 when he 
picked up heavy tracks.  He reported being hospitalized at 
Camp Pendleton Naval Hospital.  The veteran's current 
complaints included pain, weakness, stiffness, fatigability 
and lack of endurance.  He had low back pain with radiation 
up his back of an intensity of 8 to 10 (on a scale of 1 to 
10).  His legs gave out and were numb and he was unable to 
walk.  The examiner ordered an MRI and an orthopedic consult.  
X-rays in July 1998 revealed minimal levolumbar scoliosis.  
There was evidence of transitional anatomy with partial 
sacralization of the left L5 vertebral body and mild 
narrowing of the L5-S1 level.  An MRI of the lumbar spine 
revealed partial sacralization of the L5 segment, with left 
sided pseudoarthrosis which could produce local pain, and 
degeneration of the L5-S1 disc with right sided dorsal disc 
protrusion causing mild mass effect on the right S1 nerve 
root in the lateral spinal canal.  The diagnosis was partial 
sacralization of L5 with left side pseudoarthrosis S1 status 
post local pain, and degeneration of the L5-S1 disc with 
right sided dorsal disc, with protrusion of the right S-1 and 
radiculitis.

VA treatment records dated in November 1998 include an 
assessment of L5-S1 radiculopathy on the right with sensory 
neuropathy versus other neuropathy of the left leg.  Beside 
that assessment was written "? Etiol," apparently indicating 
a lack of certainty as to the etiology of the condition. 

The veteran testified at a January 2000 RO hearing that he 
was a tank mechanic in service.  He said he was lifting tank 
track when he hurt his back, prior to the time of his jeep 
accident.  With respect to the jeep accident, he described 
being in a jeep when he was hit from the rear by another 
vehicle.  

In March 2000, the veteran submitted a statement from his 
former spouse and stepdaughter.  They both indicated that the 
veteran had a back problem.  He also submitted a statement 
from his dentist to the effect that prior to service the 
veteran did not have a back problem.  The veteran's daughter 
wrote in a statement received in April 2000 that she was born 
in October 1974 and that she and her mother had known the 
veteran to have severe chronic back pain.

A March 2000 VA record of treatment notes an April 20, 2000, 
neurosurgery appointment, for the reason that decompression 
surgery had been recommended in the past and the veteran had 
decided to consider it.

The veteran submitted a statement from a VA treating 
physician (Dr. M) in September 2000.  Dr. M wrote the 
following:

I have been asked to review the military 
record for [the veteran].  [The veteran] 
is a patient of mine at the VAMC Las 
Vegas, NV and feels his current back 
problem is related to a service connected 
injury.

The record was reviewed and indicated 
that [the veteran] was injured in a motor 
vehicle accident on 27 November 1974, 
while on active duty in the USMC, 
stationed at Camp Pendleton, CA.  He was 
evaluated by an orthopedic surgeon, Dr. 
G. on 5 December 1974.  There did appear 
to be the question of a compression 
fracture of the twelfth thoracic 
vertebrae, but the orthopedic surgeon 
felt this to be normal.

Being that the accident and back pain 
started while [the veteran] was on active 
service I am assuming that this qualifies 
as a service connected back problem.  
This is my opinion only and does not 
represent the Veterans Administration, 
nor does it in any way replace a full C&P 
evaluation.

VA treatment records dated from December 2001 to October 2002 
show continued complaints of chronic low back pain with 
radiation to both legs, the backs of the thighs and calves 
and down to the ankles.  A May 2002 X-ray of the lumbosacral 
spine was normal, with no indication of any abnormality.  A 
July 2002 VA MRI report includes an impression of significant 
(elsewhere described in the report as "moderately severe") 
right lateral disc protrusion at L5-S1, and milder changes at 
L4-5 (including a slight broad-based central disc bulge 
without significant mass effect upon the thecal sac, but with 
a mild left lateral disc protrusion with mass effect upon the 
left neural foramen, and a mild hypertrophy of the ligamentum 
favum at this level).  An October 2002 VA myelogram of the 
spine rendered very similar findings.  

What appears to be a report of a private nerve conduction 
study in January 2003 contains some positive findings in the 
lower extremities but is negative for evidence for lumbar 
radiculopathy.

The veteran underwent a VA neurological examination in March 
2004.  The examiner noted by the veteran's history that the 
veteran had sustained a service-related injury in 1972.  By 
history, he was involved in a jeep accident and had 
experienced lower back pain since that time.  It was noted 
that he had had lower back pain for 32 years, radiating down 
both legs, right worse than left, posteriorly and laterally.  
Further by history, there was a compression fracture at T12 
and the veteran had been diagnosed as having degenerative 
disc disease.  Neurological examination was generally 
negative.  Following diagnostic studies, the examiner's 
impression was normal EMGs of both lower extremities and 
paraspinal muscles; normal nerve conduction studies of both 
lower extremities; normal F waves of both lower extremities; 
normal H reflexes of both lower extremities; and lumbar disc 
disease.

The neurological examiner elaborated that the veteran's 
lumbar disc disease was more likely than not related to the 
service injury he sustained in 1972.  He further commented 
that the 1972 injury was the veteran's most likely risk 
factor.  The examiner concluded by intimating that an 
opportunity for him to review of the veteran's claims file 
would be desirable, insofar as he volunteered to review the 
claims file at a future date if it were to be provided to 
him.

On April 1, 2004, the veteran attended a VA orthopedic 
examination.  According to this examiner, on physical 
examination, the veteran moaned and complained of back pain 
during the entire examination.  He declined to walk on his 
toes or perform a squatting maneuver.  He easily walked on 
his heels without any evidence of weakness in the legs.  He 
performed many other maneuvers with little or no complaint.  
He complained bitterly of increased low back pain when 
examined in the face-down position and his knees were flexed.   
He refused to forward flex the lumbar spine when directed, 
claiming severe low back pain, but seemed to easily flex the 
spine to 90 degrees when performing the maneuver of reaching 
his fingertips to his mid-tibias.  The report of physical 
examination included several other descriptions apparently 
intended to illustrate inconsistencies in the veteran's 
complaints of pain as compared to his abilities when his 
attention was not focused on examination of his back.  
Neurological examination was generally negative and there 
were no muscle spasms noted.  There was no muscle wasting or 
fasciculations in the lower extremities.  

Based on the physical examination, the orthopedic examiner 
commented that the veteran's present subjective complaints 
were not consistent with his examination and that it was 
clear to him, the examiner, that the veteran was attempting 
to manipulate the examiner by allegedly limiting his pain 
motion when his attention was directed toward the spine.  In 
the examiner's view, the veteran's complaints of pain when 
laying face down on the examining room table and his knees 
were flexed were not consistent with any organic back 
pathology in that the maneuver would not cause increased pain 
even in an abnormal lumbar spine.  

X-rays of the spine were noted by this examiner to be normal, 
showing no fracture, osteoarthritis or osteoporosis.  The T12 
vertebrae was intact without evidence of fracturing or 
wedging.  X-rays of the lumbar spine revealed mild narrowing 
at L5-S1 intervertebral disc space, but otherwise the lumbar 
disc spaces were well maintained.  There was no fracturing or 
osteoporosis.  There was a minimal, less than 5 degree, 
rotary scoliosis involving the L2 and L3 vertebrae, which had 
previously been noted on X-ray examination.  The MRI of the 
lumbar spine in July 1998 was noted to have revealed partial 
sacralization of the L5 vertebra with some degenerative 
changes involving the L5-S1 intervertebral disc space and 
possibly mild pressure on the S1 nerve root, but no herniated 
disc.  

In discussing the medical opinion requested by the RO, the 
orthopedic examiner opined that the veteran's subjective 
complaints regarding his lumbar spine were not consistent 
with his examination and radiographic studies.  In the 
orthopedic examiner's view, there was no neurologic deficit, 
as evidenced by the lack of muscle wasting in the lower 
extremities, normal straight leg raising bilaterally, and 
normal deep tendon reflexes of the knees and ankles.  The 
examiner further opined that the veteran's present subjective 
complaints and physical findings were unrelated to any injury 
that occurred during the course of military service.  In his 
view, the described injuries to his lumbar spine in the 
military service, consisting of heavy lifting episodes when 
welding and the jolting of the spine in a jeep accident, 
would not be expected to result in any long-term injuries to 
the spine.  In this examiner's view, had the veteran 
experienced any significant injuries to his lumbar spine in 
the 1970s, there would (in the examiner's words) "more 
certainly be more significant osteoarthritic changes in the 
lumbar spine by now even on the plain X-rays which is not the 
case."  The examiner further opined that the mild narrowing 
at the L5-S1 interspace noted on X-rays was entirely 
consistent with the veteran's 49 years of age.  The minimal 
rotary scoliosis of the L2 and L3 vertebrae was found to be 
clinically insignificant and to have been present since 
childhood, and was further characterized as an incidental 
finding without clinical significance.  The examiner further 
noted that a previously described T12 wedge fracture was not 
evident on X-rays.  The orthopedic examiner concluded that 
the veteran's present complaints regarding his lumbar spine 
were unrelated to any injuries that occurred during the 
course of his military service.  

The printout of the April 1, 2004, VA orthopedic examination 
now associated with the claims file is dated April 13, 2004. 

In an April 22, 2004, addendum, the neurological examiner 
indicated he had received and reviewed the veteran's claims 
file.  In his view, the claims file confirmed that the 
veteran did have an injury to the back during military 
service.  Further, based on his review of the claims file, he 
felt the medical evidence to show that the veteran had a 
protruding disc, as well as a history of chronic pain, 
pneumonia, hypertension, diabetes, and hepatitis C.  He 
specifically cited to a November 2002 MRI report indicating 
the veteran to have moderate to severe L5 disc pathology with 
mass effect, and an MRI of the lumbar spine on November 2002 
revealing a significant right lateral disc protrusion at L5-
S1.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  It is the defined and consistently 
applied policy of the Department of Veterans Affairs to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2003).

Analysis

At the outset, the Board acknowledges the finding of the VA 
orthopedic examiner who conducted the veteran's April 1, 
2004, VA examination, that the veteran attempted to influence 
the opinion of the examiner with exaggerated pain behavior.  
This finding is relevant both as it undermines the veteran's 
general credibility and as a basis for the VA orthopedic 
examiner's opinion that the veteran's current back disability 
is not related to his in-service back injury or injuries.  
However, as discussed below, a VA neurologist, who recently 
examined the veteran, proffered an opinion that unequivocally 
supports the veteran's claim that he has a current back 
disability that is linked to in-service trauma.  

The VA neurological and orthopedic examiner's reports display 
significantly differing interpretations of the medical 
evidence of record.  The explicit rationale of the VA 
orthopedic examiner's opinion against the veteran's claim was 
that the veteran's current level of osteoarthritic changes 
reflected on current X-rays was not consistent with the level 
of in-service back trauma that would result in a long-term 
disability of the back.  By contrast, the VA neurological 
examiner believed that the veteran's lumbar disc disease was 
more likely than not related to the in-service jeep accident.  
The neurologist's rationale was that this injury was the 
veteran's most likely risk factor for disc disease.  

The VA neurological examiner's initial report was prepared 
without benefit of the claims file.  However, he did intimate 
in his initial report that review of the claims file would be 
valuable, and was offered the opportunity the review the 
claims file on April 22, 2004, after the VA orthopedic 
examiner's report was printed out and associated with the 
claims file.  Thus, it appears that on April 22, 2004, the VA 
neurological examiner had the opportunity to review not only 
the claims file as it existed at the time of his examination 
of the veteran, but also the negative opinion of the April 
2004 VA orthopedic examiner.  On this later date, the 
neurological examiner opined that the claims file confirmed 
in-service injury to the back (in fact, the jeep accident 
described to him by the veteran is very well documented in 
the service medical records) and a history of chronic pain 
(among several other current medical a conditions), as well 
as MRI results indicating moderate to severe disc pathology 
at L5 and a significant disc protrusion at L5-S1.  These 
latter findings, based on reading of MRI reports associated 
with the claims files, were at best downplayed and were 
arguably overlooked by the orthopedic examiner.  It may well 
be that the neurological examiner pointed to the November 
2002 MRI findings and the long documented history of back 
pain as reflected in the treatment records specifically as a 
basis for and a method of illuminating the contrast between 
his opinion and the orthopedic examiner's opinion.  

Thus, the claims file includes two recent VA medical opinions 
from two physicians of different but relevant areas of 
expertise, who took basically the same evidence and their 
respective current examination results and came to opposite 
conclusions, both based on entirely valid rationales.  While 
the weight of the March 2004 VA neurological examiner's 
opinion might plausibly be diminished for not fully 
discussing the significance of a lack current physical 
findings and bony abnormalities shown on X-rays, the April 
2004 VA orthopedic examiner's opinion  might in turn be of 
lesser probative value for failing to fully address the MRI 
evidence, and the extent and possible causes of the veteran's 
current lumbar disc disease.  Adding some additional further 
weight on the side of the veteran's claim is the September 
2000 opinion of a VA treating physician who, albeit in a 
cautiously worded opinion, did indicate that he reviewed the 
relevant data and opined that the veteran's current back 
disability was attributable to the well-documented in-service 
motor vehicle accident.

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's current back disability is causally 
linked to in-service trauma.  Accordingly, the doctrine of 
reasonable doubt is applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  This is a doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  
Certainly, based on the current record, it cannot be said 
that the preponderance of the evidence is against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Because there is a substantial and reasonable doubt in favor 
of the veteran's claim, based on an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim, service connection for the 
veteran's back disability, diagnosed as disc disease of the 
lumbar spine, is warranted. 


ORDER

Entitlement to service connection for residuals of a back 
injury, diagnosed as disc disease of the lumbar spine, is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



